DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-4 and 6-7, in the reply filed on 5-21-21 is acknowledged.
Applicant’s election without traverse of species neurodegenerative disease from claim 6 and amyotrophic lateral sclerosis (ALS) from claim 7 in the reply filed on 5-21-21 is acknowledged.
Claims 12, 15-16, 21, 23, 28, 33, 37-39, 42, 47-48, 51 and 56-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-21-21.
Applicant’s amendment filed on 4-12-19 has been entered.  Claims 2-4, 6, 12, 15, 21, 38 and 57 have been amended.  Claims 5, 8-11, 13-14, 17-20, 22, 24-27, 29-32, 34-36, 40-41, 43-46, 49-50and 52-55 have been canceled.  Claims 1-4, 6-7, 12, 15-16, 21, 23, 28, 33, 37-39, 42, 47-48, 51 and 56-57 are pending.
Claims 1-4, 6-7, 12, 15-16, 21, 23, 28, 33, 37-39, 42, 47-48, 51 and 56-57 are pending.  Claims 1-4 and 6-7 and species neurodegenerative disease from claim 6 and amyotrophic lateral sclerosis (ALS) from claim 7 are under consideration.

Information Disclosure Statement


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
The amino acid sequences listed on pages 9 and 10 of the specification fails to provide sequence identifier.  Appropriate correction is required.

Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
The sequence listed in Figure 16 A-2 appears to be the murine promoter sequence but fails to have a sequence identifier.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  Claims 1-4 and 6-7 read on delivering a hematopoietic stem cell (HSC) to a subject by administering the HSC via intra-cerebral ventricular injection (ICV) in combination with ablative conditioning.  Claim 2 specifies the HSC is CD34+ and/or CD38-.  Claim 3 specifies the HSC is one or more of murine kit+, Lin-, Sca1+, CD150+, CD48-, Fgd5+, CX3CR1-, and CD11b-.  Claim 4 specifies the human HSC is Fgd5+.  Claim 6 specifies the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “ablative conditioning” in the last line of claim 1 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “ablative conditioning”.  It is unclear what kind of condition is considered “ablative condition”.  The specification only discloses “In various embodiments, the ablative conditioning comprises administering a cytotoxic agent to the subject” (page 6, lines 24-28).  The specification fails to specifically define the phrase “ablative conditioning”.  It is unclear what would be the criteria or 
Claim 4 recites the limitation "the human Hematopoietic Stem Cell (HSC)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 depends from claim2, which depends from claim 1.  Both claims 1 and 2 recite HSC but fail to recite human HSC.  Thus, there is no antecedent basis for the phrase "the human Hematopoietic Stem Cell (HSC)" in claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by During et al., 2001 (US 20010038836 A1).
Claims 1-2 and 6-7 read on delivering a hematopoietic stem cell (HSC) to a subject by administering the HSC via intra-cerebral ventricular injection (ICV) in combination with ablative conditioning.  Claim 2 specifies the HSC is CD34+ and/or CD38-.  Claim 6 specifies the subject 
During teaches delivery of mammalian stem cells of myeloid origin to a mammalian nervous system for treating disorders of glial pathology or neuronal loss or dysfunction in a subject.  Administration of these stem cells may include intrathecally, intraventricularly, intracisternally, intraparenchymally into the brain or spinal cord of a subject.  Administration of said stem cells may occur via a combination of any of these methods (e.g. Abstract, [0016], [0018]).  A population of human hematopoietic stem cells can be obtained from human bone marrow, and the resulting stem cells are CD34+, Thy-1+ and KDR- (e.g. [0049]) (For claim 2).  CD34+ and/or CD34- and/or KDR+ and/or KDR- stem cells are transplanted into adult rats with demyelinating injuries and neurotoxic injuries (e.g. [0068]).  Examples of injury or disease of the CNS include Alzheimer’s disease, Parkinson’s disease and amyotrophic lateral sclerosis (e.g. [0089]) (For claims 6-7).  The hematopoietic stem and progenitor cells have therapeutic potential when directly administered into the CNS of mammals exhibiting neuronal and/or glial cell loss and/or dysfunction (e.g. [0092]).  Administration of the therapeutically effective amount of mammalian stem cells is a combination of at least two of the group of intrathecal, intraventricular, intracisternal and intraparenchymal administration into the brain or spinal cord (e.g. claim 13).  The additional administration route of the stem cells is considered an ablative conditions. (For claim 1).  Thus, the claims are anticipated by During.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over During et al., 2001 (US 20010038836 A1) in view of Purschke et al., 2011 (US 20110223127 A1).
Claims 1 and 3 read on delivering a hematopoietic stem cell (HSC) to a subject by administering the HSC via intra-cerebral ventricular injection (ICV) in combination with ablative conditioning.  Claim 3 specifies the HSC is one or more of murine kit+, Lin-, Sca1+, CD150+, CD48-, Fgd5+, CX3CR1-, and CD11b-.
During teaches delivery of mammalian stem cells of myeloid origin to a mammalian nervous system for treating disorders of glial pathology or neuronal loss or dysfunction in a subject.  Administration of these stem cells may include intrathecally, intraventricularly, intracisternally, intraparenchymally into the brain or spinal cord of a subject.  Administration of 
During does not specifically teach the HSC is Lin-.
Purschke teaches injection of GFP-marked Lin-(-)-hematopoietic stem cells to a mouse model of ischemic brain injury, and shows 24 hours after injection, the cells were found in the spleen and later in ischemic brain parenchyma (e.g. [0248]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to deliver HSCs that are Lin- to a subject via intra-cerebral ventricular injection (ICV) because During teaches intraventricually injecting CD34+ HSCs to a subject and Purschke teaches injecting Lin- HSCs to a mouse to treat ischemic brain injury.  Both During and Purschke teach delivering HSCs to a subject to treat CNS disease or disorder, since Purschke also teaches the delivered HSCs can be Lin-, it would be obvious for 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to treat disorders of glial pathology or neuronal loss or dysfunction in a subject as taught by During with reasonable expectation of success.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over During et al., 2001 (US 20010038836 A1) in view of Rossi et al., 2018 (US 20180187156 A1, effective filing date, 6-25-15).
Claims 1-4 read on delivering a hematopoietic stem cell (HSC) to a subject by administering the HSC via intra-cerebral ventricular injection (ICV) in combination with ablative conditioning.  Claim 2 specifies the HSC is CD34+ and/or CD38-.  Claim 3 specifies the HSC is one or more of murine kit+, Lin-, Sca1+, CD150+, CD48-, Fgd5+, CX3CR1-, and CD11b-.  Claim 4 specifies the human HSC is Fgd5+.
During teaches delivery of mammalian stem cells of myeloid origin to a mammalian nervous system for treating disorders of glial pathology or neuronal loss or dysfunction in a subject.  Administration of these stem cells may include intrathecally, intraventricularly, intracisternally, intraparenchymally into the brain or spinal cord of a subject.  Administration of said stem cells may occur via a combination of any of these methods (e.g. Abstract, [0016], [0018]).  A population of human hematopoietic stem cells can be obtained from human bone marrow, and the resulting stem cells are CD34+, Thy-1+ and KDR- (e.g. [0049]) (For claim 2).  
During does not specifically teach the HSC is one or more of murine kit+, Lin-, Sca1+, CD150+, CD48-, Fgd5+, CX3CR1-, and CD11b-, or the human HSC is Fgd5+.
Rossi teaches methods and compositions relating to hematopoietic stem cell expansion, enrichment and maintenance (e.g. Title).  Rossi tested contribution of compounds to maintain and expand phenotypic HSCs during ex vivo culture.  Murine HSCs (lineage-, cKit+, Sca1+, CD150+, CD48-, Fgd5zsGr+) were cultured in the presence of cytokines only or with all 7 compounds (W7), or with subtraction of each individual compound.  Absolute HSC number after 14 days culture in the indicated conditions from 50 starting HSCs shows that the supplementation with additional compounds reduces hetergenecity of Fgd5+ cells with respect to CD48 and Sca1 expression (e.g. [0800]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to deliver HSCs that is one or more of murine kit+, Lin-, Sca1+, CD150+, CD48-, Fgd5+ to a subject via intra-cerebral ventricular injection (ICV) 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to treat disorders of glial pathology or neuronal loss or dysfunction in a subject as taught by During with reasonable expectation of success.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632